C. A. 5th Cir. Certiorari granted limited to the following question: “Whether Rule 65.1 of the Federal Rules of Civil Procedure allows enforcement of a supersedeas bond, posted to stay execution of judgment against a defendant that filed for reorganization after the judgment became final, against the nonbankrupt surety that issued the bond, even though a bankruptcy court in another *1106circuit has attempted to restrain execution on supersedeas bonds posted in favor of the debtor under § 105(a) of the Bankruptcy Code.”